Citation Nr: 0007846	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of basal cell carcinoma of the left neck.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1974, 
from August 1974 to May 1982, and from March 1984 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
residuals of basal cell carcinoma of the left neck and 
assigned a noncompensable rating for that disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of basal cell carcinoma of the 
left neck are manifested a scar which is no more than slight 
and which causes no functional limitation of any affected 
part; the scar is neither superficial and poorly nourished 
with repeated ulceration, nor superficial, tender and painful 
on objective demonstration; there is no exfoliation, 
exudation or itching, and the area affected is exposed but 
small.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of basal cell carcinoma of the left neck have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118 Diagnostic Codes 7800, 7803, 
7805, 7806, 7818 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for his residuals 
of basal cell carcinoma of the left neck.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

By a rating decision rendered in July 1995, the RO granted 
service connection for residuals of basal cell carcinoma and 
assigned a 0 percent or noncompensable evaluation, effective 
July 1, 1994.  The veteran filed a notice of disagreement 
with respect to the 0 percent evaluation, and this appeal 
ensued.  It is noted that the veteran had moved from the 
Seattle area to Indianapolis during the pendency of his 
appeal, and that the claim is now on appeal from the 
Indianapolis RO.  A statement of the case was never forwarded 
to the veteran following his initial disagreement until April 
1998, and the Board notes that the initial claim has thus 
been open since the initial notice of disagreement.  As this 
is a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.  
Specifically, it is noted that, while the veteran missed an 
examination in Seattle in 1995, the veteran explained that he 
missed the examination because he was in the process of 
moving his residence.  He was subsequently afforded two VA 
examinations in Indianapolis in connection with this appeal.  

The evidence includes service medical records which show that 
the veteran underwent excision of an eight millimeter lesion 
on the left side of the neck in March 1994 with a diagnosis 
of basal cell carcinoma.  

Post-service records include those from VA examinations and 
outpatient treatment clinics showing no residual function 
limitation from the removal of the neck lesion.  VA 
outpatient treatment records show a skin consultation in 
December 1995.  Several erythematous lesions were noted on 
the head and forearms, but there was no indication of 
abnormality in the area of the excised neck lesion.  

The veteran was afforded VA examinations in July 1997 and 
April 1998.  A report of VA examination dated in July 1997 
reveals no signs or symptoms of functional impairment related 
to the neck scar.  The examiner observed that the veteran was 
very fair skinned and that he had a 1 1/2 centimeter by 3 
millimeter white flat scar on the left neck.  There was no 
evidence of active skin cancer on the face or neck.  The scar 
was white, flat, soft, nontender, not painful, and without 
keloid or hypertrophy.  There was no adherence or herniation, 
and no inflammation or swelling.  The vascular supply 
appeared good and there was no ulceration.  The examiner 
stated that cosmesis was not an issue and there was no 
limitation of function.  The assessment was history of basal 
cell carcinoma of the left neck, resultant scar after surgery 
and several actinic keratoses in this fair skinned and sun 
damaged individual.  

A report of VA examination dated in April 1998 reveals no 
symptoms, itching, pain, tenderness, adherence, elevation or 
depression in or around the scar area.  There was no 
underlying tissue loss, no edema, no skin breakdown, no 
inflammation or keloid formation.  It was also noted that 
there was no disfigurement or limitation of function.  An 
addendum, consisting of photograph slides, was attached to 
the examination report.  

The veteran's residuals of basal cell carcinoma of the left 
neck are rated under Diagnostic Code 7818 pertaining to new 
malignant growths of the skin.  38 C.F.R. § 4.118, Diagnostic 
Code 7818 (1999).  These, in turn, are rated according to 
scars, disfigurement, etc., on the extent of constitutional 
symptoms and physical impairment.  Id.  Also, the criteria 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character manifestations must be 
considered.  See Note to 38 C.F.R. § 4.118.

As to the veteran's scar, a disfiguring scar of the head, 
face or neck which is slight is rated as noncompensable, 
whereas such a scar which is moderately disfiguring is rated 
as 10 percent disabling; a scar which is severe, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips or auricles, is rated at 30 percent, and a scar causing 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, is 
rated at 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  A scar which is superficial, poorly nourished, with 
repeated ulceration is rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  A scar which is 
superficial, tender and painful on objective demonstration is 
also is rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Finally, a scar can also be rated 
according to functional limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

As noted, the veteran's condition may also be rated as 
eczema.  Eczema which is productive of slight, if any, 
exfoliation, exudation or itching on a nonexposed or small 
area, is rated as noncompensable, while eczema producing 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The record is replete with reference to the fact that the 
veteran's residuals of basal cell carcinoma of the left neck 
cause no functional limitation.  Rather, the residuals 
consist of a scar.  This scar has been described on both 
recent examinations as essentially asymptomatic.  It was 
flat, non-disfiguring, nontender, without ulceration, well-
healed and with no adhesions.  There was no evidence, not 
even complaints from the veteran, of pain or tenderness.  
Color slides show the veteran's scar and are consistent with 
the descriptions in the examination reports.  The scar is no 
more than slight in its degree of disfigurement, and from a 
review of the entire record, the scar does not appear to be 
moderately disfiguring.  It is not poorly nourished.  
Moreover, the scar, which is on a small area, is admittedly 
not itchy, nor is it productive of exfoliation or exudation.  
Thus, overall, the record affords no basis for a compensable 
evaluation for residuals of basal cell carcinoma of the left 
neck at any time.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of basal cell carcinoma of the left 
neck.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

Further, there has been no showing that the veteran's 
disability, residuals of basal cell carcinoma of the left 
neck, has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
in written statements that his scar is unsightly, two 
examiners have observed that the scar is in fact not 
disfiguring.  Moreover, there is no indication that the 
condition has in any way impaired the veteran in the 
performance of his occupation as a registered nurse.  Thus, 
the Board concludes that this disability has not markedly 
interfered with any particular job.  Under these 
circumstances, further consideration of an extra-schedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for residuals of basal cell 
carcinoma of the left neck is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

